           Case 1:18-cv-02500-SLC Document 66 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YONGJAE KIM,

                               Plaintiff,

       against
                                                            CIVIL ACTION NO.: 18 Civ. 2500 (SLC)

                                                                            ORDER
JOSHUA ERIC STEWART and CHP TRANS INC.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       The parties’ request to adjourn the August 2, 2021 trial date (ECF No. 65) is GRANTED.

Pursuant to the Protocol for Scheduling Cases for Trial currently in effect, the Court will submit a

request to the Jury Administrator that this case be placed on the trial calendar for the fourth

quarter of 2021, i.e., October, November, or December (the “Fourth Quarter”). By June 23, 2021,

the parties shall advise the Court by joint letter of any dates in the Fourth Quarter during which

either party is unavailable for trial. The Court will then advise the parties once the trial date has

been set. THE PARTIES SHOULD NOT EXPECT A FURTHER ADJOURNMENT OF THE TRIAL DATE.

       The parties are reminded that, if they prefer, they may jointly waive the right to a jury

and proceed with a bench trial, which would occur before the Fourth Quarter. The Court’s

invitation to the parties to consider a bench trial is not meant to deprive the parties of their right

to a jury nor to indicate the Court’s preference.

       Pursuant to the pretrial conference held yesterday, June 8, 2021, the Court orders as

follows:
           Case 1:18-cv-02500-SLC Document 66 Filed 06/09/21 Page 2 of 2




         1. By September 1, 2021, the parties shall jointly file proposed (a) voir dire questions,

            (b) jury instructions, and (c) verdict sheets. To the extent a party objects to another

            party’s proposed voir dire questions, jury instructions, or verdict sheet, the joint

            submission should include the objecting party’s (1) grounds for objection, and (2)

            proposed alternative. All proposed jury instructions, objections, and alternatives

            must include citations to controlling authority.      Electronic copies of this joint

            submission should be submitted to the Court; counsel should contact Chambers for

            instructions on how to submit these materials.

         2. A pretrial conference is scheduled for Tuesday, September 21, 2021 at 10:00 am on

            the Court’s conference line. The parties are directed to call: (866) 390-1828; access

            code: 380-9799, at the scheduled time.

         If they feel it would be useful, the parties may request a settlement conference.

Dated:          New York, New York
                June 9, 2021
                                                     SO ORDERED.

                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 2
